Citation Nr: 1608906	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  14-04 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include as due to exposure to an herbicidal agent and as secondary to a service-connected disability.

2.  Entitlement to special monthly compensation based on the need for regular aid and attendance or being housebound.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability.


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel 
INTRODUCTION

The Veteran served on active duty from April 1968 to January 1970.  These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2012 and March 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


FINDINGS OF FACT

1.  During a December 2015 hearing before the Board, the Veteran requested to withdraw the appeal as to the issue of entitlement to service connection for a heart disability, to include as due to exposure to an herbicidal agent and as secondary to a service-connected disability.

2.  During a December 2015 hearing before the Board, the Veteran requested to withdraw the appeal as to the issue of entitlement to special monthly compensation based on the need for regular aid and attendance or being housebound.

3.  The Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment consistent with his education and industrial background.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal with respect to the issues of entitlement to service connection for a heart disability, to include as due to exposure to an herbicidal agent and as secondary to a service-connected disability, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for withdrawal of the appeal with respect to the issues of entitlement to special monthly compensation based on the need for regular aid and attendance or being housebound have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

3.  The criteria for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) are met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Heart Disability and Special Monthly Compensation

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal may be made by the veteran or the authorized representative and, unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a). 

In December 2015, the Veteran testified at a hearing before the Board.  During the hearing, the Veteran requested to withdraw the appeal regarding the issue of entitlement to service connection for heart disability, to include as due to exposure to an herbicidal agent and as secondary to a service-connected disability, as well as the appeal regarding the issue of entitlement to special monthly compensation based on the need for regular aid and attendance or being housebound.  

VA received these requests to withdraw prior to the promulgation of a Board decision on either claim.  38 C.F.R. § 20.204(a), (b)(3).  Consequently, there remains no allegation of error of fact or law for appellate consideration with respect to these claims.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to the claims of entitlement to service connection for heart disability, to include as due to exposure to an herbicidal agent and as secondary to a service-connected disability, or 

entitlement to special monthly compensation based on the need for regular aid and attendance or being housebound, and, thus, they are dismissed.

TDIU

VA will grant TDIU when the evidence shows that a veteran is precluded, by reason of his service-connected disability or disabilities, from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disability or disabilities is/are so severe, standing alone, as to prevent the retention of substantially gainful employment.  38 C.F.R. § 4.16(a).  The relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran can perform the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Advancing age, any impairment caused by conditions that are not service-connected, and prior unemployability status must be disregarded when determining whether a veteran currently is unemployable.  38 C.F.R. § 4.16(a).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating may be assigned, where the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the purposes of determining whether one 60 percent disability or one 40 percent disability exists, the following are considered one disability: 1) disabilities of both upper or lower extremities, including the application of the bilateral factor; 2) disabilities from a common 

etiology or a single accident; 3) disabilities affecting a single body system; 4) multiple injuries incurred in action; or 5) multiple injuries incurred as a prisoner of war.  38 C.F.R. § 4.16(a). 

In this case, service connection is in effect for posttraumatic stress disorder (PTSD), which has been assigned a 70 percent rating, effective from June 23, 2008; post-concussion headaches, which has been assigned a 50 percent rating, effective June 23, 2008; right parietal area scar and tinnitus, both of which have been assigned a 10 percent rating, effective June 23, 2008 and October 12, 2008, respectfully; and malaria and bilateral hearing loss, both of which have been assigned a noncompensable rating, effective January 22, 1971 and June 23, 2008, respectfully.  As such, the minimum schedular criteria for TDIU are met.  Consequently, the important issue is whether the Veteran's service-connected disabilities prevent him from obtaining and retaining substantially gainful employment commensurate with his education and employment history.

The evidence of record, including the Veteran's and his spouse's testimony at the December 2015 hearing before the Board, demonstrated that the Veteran worked on a full-time basis until 1992.  Since then, the Veteran was marginally self-employed, repairing golf carts with the assistance of his spouse.

Pursuant to the Veteran's claim, VA scheduled him for several examinations in order to obtain relevant evidence.  In January 2011, the Veteran contacted VA, advising VA that he refused to attend these examinations.  He explained that he had just undergone several VA examinations and that attending additional examinations would result in stress and the worsening of his service-connected disabilities.

In January 2013, the Veteran underwent a VA examination, focusing on the residuals of his in-service gunshot wound.  After reviewing the Veteran's relevant history and administering clinical testing, the examiner opined that the Veteran's residuals conditions affected his ability to work.  Specifically, the examiner stated that the Veteran experiences difficulty organizing himself at times, but, especially 

when he is experiencing a headache.  During such episodes, the Veteran requires the assistance of others to accomplish the task at hand, with him assuming the role of an assistant.  

In November 2015, the Veteran underwent a psychological assessment that was administered by W. C., Ph.D.  After a thorough review of the Veteran's history and records and after a clinical evaluation, a Dr. C. rendered the following opinion:

[The Veteran] denied experiencing symptoms consistent with an emotional issue prior to his military service.  However, he believes he began experiencing symptoms consistent with posttraumatic stress disorder while still serving in Vietnam. . . .  These trauma symptoms appear to have been persistent throughout his adult life.  He also suffers with a chronic history of depression.  Additionally, he consumes alcohol on a daily basis which appears to help with his pain and trauma symptoms, considered a secondary diagnosis.  Results of objective psychological testing yield valid results and reveal marked distress and severe impairment in functioning.  The configuration of the clinical scales suggests a person with significant thinking and concentration problems, accompanied by prominent distress and ruminative worry.  He is likely to be withdrawn and isolated; feeling estranged from the people around him.  His social judgment is probably fairly poor, and he is tense and pessimistic about what the future may hold.  It is this examiner's opinion that these symptoms are persistent, debilitating, and related to his military service.  These symptoms also cause clinically significant distress or impairment in psychosocial functioning, impairing family and interpersonal relationships, and his ability to maintain gainful 

employment. . . .  Based on the above clinical data and results of psychological testing, it appears that [the Veteran] would be unable to obtain or maintain gainful employment.

The above opinion indicates that the Veteran is unemployable due to symptoms associated with this service-connected PTSD.  The opinion indicates that the Veteran's PTSD is manifested by depression and that the Veteran abuses alcohol to cope with his PTSD symptoms.  Service-connection has not been granted for depression or alcohol abuse, however, Dr. C. opines that these are "secondary" diagnoses," and thus, the Board finds them to be aspects of the Veteran's service-connected disabilities.  

In this, and in other cases, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Dr. C.'s November 2015 opinion is the only opinion of record addressing the Veteran's employability, which, as discussed above, is positive to the Veteran's claim.  The record did not include any evidence that specifically demonstrates that the Veteran is able to obtain and retain substantially gainful employment commensurate with his education and employment history despite his service-connected disabilities. Accordingly, the Board finds that TDIU is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

The claim of entitlement to service connection for a heart disability, to include as due to exposure to an herbicidal agent and as secondary to a service-connected disability, is dismissed.

The claim of entitlement to special monthly compensation based on the need for regular aid and attendance or being housebound is dismissed.
TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


